Citation Nr: 1045795	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  10-32 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah


THE ISSUE

Entitlement to an earlier effective date prior to July 13, 2009, 
for the grant of service connection for squamous cell carcinoma 
in the right lung, head, and neck.


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and a friend


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2009 decision by the RO in San Diego, 
California that granted service connection for squamous cell 
carcinoma in the right lung, head, and neck.  A video conference 
hearing was held before the undersigned Veterans Law Judge in 
November 2010.

FINDINGS OF FACT

1.  Private medical records establish that squamous cell 
carcinoma was first diagnosed in November 2001.

2.  On July 13, 2009 (years after the Veteran's separation from 
service), the RO received his first formal or informal claim for 
service connection for squamous cell carcinoma.  Service 
connection for squamous cell carcinoma was subsequently granted, 
effective July 13, 2009.

CONCLUSION OF LAW

The criteria for an earlier effective date prior to July 13, 
2009, for the grant of service connection for squamous cell 
carcinoma, are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the issue of service connection for squamous cell 
carcinoma, the RO provided the appellant with pre-adjudication 
notice by a letter dated in July 2009. In that letter he was 
provided notice that he would be assigned an effective date in 
accordance with the facts found as required by Dingess, supra.

As to the appeal for an earlier effective date for service 
connection for squamous cell carcinoma, in cases such as this, 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Dingess, 19 Vet. 
App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.

The Veteran has been given a meaningful opportunity to 
participate effectively in the processing of his claim such that 
any notice error did not affect the essential fairness of the 
adjudication now on appeal.  The appellant was notified that his 
claim for service connection were awarded with an effective date 
of July 13, 2009, the date of his claim for service connection, 
and an initial rating was assigned.  He was provided notice how 
to appeal that decision, and he did so. He was provided a 
statement of the case that advised him of the applicable law and 
criteria required for an earlier effective date.  He was assigned 
the date of the claim as an effective date, the earliest 
permitted by law (see 38 U.S.C.A. § 5110(a)), and he has appealed 
the effective date assigned for the grant of service connection.  

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  In fact, the appellant has stated 
that all of the pertinent evidence is on file.  (See his written 
statements dated in February 2010.)

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran seeks an effective date prior to July 13, 2009, for 
the award of service connection for squamous cell carcinoma in 
the right lung, head, and neck.  

The effective date for a grant of service connection is the day 
after separation from service or day entitlement arose, if a 
claim is received within one year after separation from service, 
otherwise the date of receipt of claim, or the day entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 
3.400 (b)(2)(i).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p). 

The Court has held that the mere presence of a disability does 
not establish intent on the part of a claimant to seek service 
connection for that disability.  See KL v. Brown, 5 Vet. App. 
205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  
See also Brannon v. West, 12 Vet. App. 32, 135 (1998).  While the 
VA should broadly interpret submissions from a veteran, it is not 
required to conjure up claims not specifically raised.  Brannon, 
supra.

Private medical records reflect that the Veteran was diagnosed 
with squamous cell carcinoma of the tongue and larynx in November 
2001.  He was later diagnosed with metastatic squamous cell 
carcinoma to the lungs.

On July 13, 2009, the RO received the Veteran's original 
Application for Compensation and Pension (VA Form 21-526), in 
which he claimed service connection for cancer.  He stated that 
this disability began in August 2001.

In a November 2009 rating decision, the RO granted service 
connection for squamous cell carcinoma in the right lung, head, 
and neck, status post partial tongue dissection, completed 
laryngectomy, and thoracotomy associated with herbicide exposure, 
rated 100 percent disabling.  In awarding service connection, the 
RO assigned an effective date for this disability based on the 
date of receipt of the claim for service connection, that is, 
July 13, 2009.

The Veteran essentially contends that his now service-connected 
cancer was diagnosed in November 2001, and that therefore the 
effective date of the award of service connection for this 
disability should be November 2001.  In his August 2010 
substantive appeal and at his November 2010 Board hearing, he 
stated that he did not file a claim for service connection for 
cancer prior to July 2009.  He contends that prior to July 2009, 
he did not know he was entitled to VA benefits, and therefore did 
not file a claim for service connection for cancer until then.

A review of the claims folder reveals the first claim, formal or 
informal, seeking service connection for squamous cell carcinoma 
was the Veteran's claim received by the RO on July 13, 2009, many 
years after service.  Additionally, the fact that the Veteran 
received treatment for squamous cell carcinoma prior to July 13, 
2009, does not warrant the assignment of an earlier effective 
date, as his original claim for service connection was received 
on that date.  

In the current case, the date of receipt of the Veteran's initial 
claim for service connection for squamous cell carcinoma in the 
right lung, head, and neck is July 13, 2009.  Accordingly, 
service connection for squamous cell carcinoma in the right lung, 
head, and neck may be no earlier than July 13, 2009, the date of 
receipt of his claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

At his November 2010 hearing, the Veteran and his wife testified 
that in 2001, they spoke with C.W., an employee of Uintah Basin 
Medical Center (a private facility), to ask if he qualified for 
any VA benefits.  The Veteran testified that C.W. was also a VA 
employee, that she was not sure if he qualified for benefits, and 
that he dropped the matter after that conversation.  He said he 
filed a claim for VA benefits in July 2009 because other veterans 
suggested he do so.

As for the Veteran's contentions that he was allegedly misled as 
to whether he was entitled to VA benefits, that argument, seeking 
in effect an equitable tolling, fails to alter the rules on 
effective dates for service connection.  Andrews v. Principi, 16 
Vet. App. 309 (2002).

There can be no doubt from review of the evidentiary record that 
the Veteran rendered honorable and faithful service to our 
Nation, for which the Board is grateful, and that the Veteran is 
sincere in his belief that his award of service connection for 
squamous cell carcinoma should be effective in November 2001.  
However, while the Board has carefully reviewed the record in 
depth, it has been unable to identify a basis upon which the 
benefit sought may be granted.

As there is no evidence of VA receipt of a written claim, formal 
or informal, for service connection for squamous cell carcinoma 
until July 13, 2009, and as this was more than a year after 
service, service connection may be no earlier than July 13, 2009, 
the date of VA receipt of the claim.  The Board concludes that 
there is no entitlement to an earlier effective date for an award 
of service connection.  The law, not the evidence, governs the 
outcome of this case, and as a matter of law, the claim must be 
denied.  Sabonis v Brown, 6 Vet. App. 426 (1994).


ORDER

An earlier effective date for an award of service connection for 
squamous cell carcinoma in the right lung, head, and neck, prior 
to July 13, 2009, is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


